Final order dismissing an order of certiorari and confirming the determination of the board of standards and appeals, city of New York, unanimously affirmed, with costs to respondent board of standards and appeals. In so far as the appeal is on the ground that a portion of the property is in a residence district and, therefore, not subject to the provisions of subdivision (f) of section 7 of the Zoning Resolution of the City of New York, the contention is not sustained because this court could modify the board’s resolution so that the permit would extend only to the portion of the property lying within the business district; but inasmuch as the residence district area consists of about 9.7 square feet out of a total of 6,853 square feet, and the plans submitted to the board do not call for the erection of a nonconforming use in the residence area, the matter is not of sufficient importance to justify the modification. Appellants’ other contentions are without merit. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.